Citation Nr: 0328407	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  94-05 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.	Entitlement to service connection for substance abuse.

3.	Entitlement to service connection for a personality 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1971 and from February 1975 to February 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was the subject of a May 2003 hearing before the 
undersigned Board member.

FINDINGS OF FACT

1.	The veteran's service-connected disability, described 
for rating purposes as PTSD, is manifested by 
occupational and social impairment, with deficiencies in 
work, family relations, and mood due to depression, 
impaired impulse control, difficulty adapting to 
stressful circumstances (such as work), and the 
inability to establish and maintain effective 
relationships.

2.	The veteran is able to maintain no more than marginal 
employment due to his PTSD.

3.	The veteran has been diagnosed with polysubstance abuse 
and a personality disorder, neither which is related to 
service-connected PTSD,.




CONCLUSIONS OF LAW

1.	The criteria for entitlement to a disability evaluation 
of 70 percent for the veteran's service-connected PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including § 4.7 and Code 9411 (2003).

2.	The criteria for entitlement to a total disability 
rating based on individual unemployability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2003).

3.	Service connection for substance abuse is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.301, 3.310 (2003).

4.	Service connection for a personality disorder is not 
warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303(c), 3.310, 4.127 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2003).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection for his disabilities.  The March 2000 
supplemental statement of the case informs the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  
The Board notes that in light of the grant of benefits in the 
decision below, any deficiency in VA's application of the 
VCAA results in no prejudice to the veteran.

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  However, in the 
present case, the appellant has indicated in correspondence 
dated February 2002 that there is no additional evidence to 
submit.  The Board therefore finds that there is no prejudice 
to the appellant as a result of any legal deficiency in the 
VCAA notice furnished by the RO pursuant to the invalidated 
regulation and that no useful purpose would be served by 
further delaying appellate review to provide corrected notice 
that the appellant has one year to provide additional 
information or evidence.  It is clear from communications 
from the appellant and the appellant's representative that 
they seek appellate review without further delay.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  As 
the record reflects that the veteran has been afforded 
multiple VA medical examinations, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

Analysis

PTSD

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The October 1990 rating decision granted service-connection 
for PTSD and assigned a 30 percent disability rating, 
effective September 20, 1989, with a temporary increase to 
100 percent for hospitalization from November 1989 to 
February 1990.  A subsequent rating decision in May 1991 
increased the rating to 50 percent, also effective from 
September 20, 1989.  However, this action did not constitute 
a full grant of the benefit sought, and the issue remains in 
appellate status.  Moreover, where, as in the instant case, 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  The Board notes that, by regulatory amendment 
effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating mental disorders, 
including PTSD, formerly set forth in 38 C.F.R. §§ 4.125-
4.132 (1996) (redesignated as 38 C.F.R. §§ 4.125-4.130 
(1998)).  See 61 Fed. Reg. 52695-52702 (1996).  Where the 
laws or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 50 percent 
disability evaluation for PTSD encompassed situations where 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation was warranted for situations where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted for 
situations where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior; or a 
demonstrable inability to obtain or retain employment.  The 
Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998), a 50 percent disability evaluation 
encompasses PTSD manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

There is substantial medical evidence of record demonstrating 
the veteran's struggle with his PTSD symptoms.  Recent 
medical records from 2001 show that the veteran attended 
individual psychotherapy sessions through December.  The 
therapist noted that the veteran's PTSD symptoms were only 
partially controlled by his medications.  The therapist noted 
that the veteran suffers from frequent nightmares, had 
difficulty controlling his anger, avoided social situations, 
and had difficulty sleeping.  It was also noted that the 
veteran displayed a sad, depressed mood, poor appetite, low 
energy, decreased interest in pleasurable activities, crying 
spells, flash backs, easy arousal and paranoia.  He was noted 
to still have significant symptoms of depression, intrusive 
thoughts, lack of impulse control, failed relationships and 
intense anger and irritability.

An April 2003 letter from Dr. Perez Gonzalez states that he 
veteran has been receiving treatment for PTSD at the VA 
clinic since August 1999 and that the veteran has not been 
able to maintain employment due to his increased symptoms of 
PTSD.  The physician stated that the veteran was compliant 
with treatment, including taking medications and attending 
psychotherapy sessions and had attempted employment, but was 
unable to maintain employment due to his PTSD symptoms.  The 
veteran's current Global Assessment Function was rated as 40 
due to:  social isolation, depression, intrusive thoughts and 
startled response.  The physician noted that this combination 
of symptoms had adversely affected his familial and social 
relationships.

The veteran testified at a May 2003 hearing that he takes 
daily medication to help him with his PTSD symptoms, 
including medication to help him sleep.  He reported 
isolating himself socially and that he only socialized with 
one friend and his two daughters and that the contact with 
his daughters was limited.  He also testified that he was 
unable to maintain appropriate working relationships due to 
his poor impulse control and easy irritability, which 
resulted in him being unable to maintain employment.

In sum, the evidence of record consistently shows that the 
veteran currently suffers from PTSD symptoms severe enough to 
warrant a 70 percent rating under either the old or new 
scheduler criteria for PTSD.  The evidence specifically shows 
that the veteran suffers from occupational and social 
impairment, with deficiencies in work, family relations, and 
mood due to depression, impaired impulse control, difficulty 
adapting to stressful circumstances (such as work), and the 
inability to establish and maintain effective relationships.

However, the veteran does not exhibit virtual isolation in 
the community, profound retreat from mature behavior, gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name in order to 
warrant a 100 percent evaluation.  Therefore, the Board finds 
that an increased schedular evaluation of 70 percent for the 
veteran's PTSD is warranted.

TDIU

Once a veteran submits evidence of a medical disability, 
makes a claim for the highest rating possible, and submits 
evidence of unemployability, an informal claim for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU) is raised.  See Roberson v. 
Principi, 251 F.3d. 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155 
(2002).  VA will grant TDIU where the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of service- connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total 
disability rating may be assigned where the schedular rating 
is less than total and when the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability, provided, however, that if 
there is only one such disability, it must be rated at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§ 4.16.

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  Moore (Robert) v. Derwinski, 1 
Vet. App. 356 (1991).  This suggests a living wage. Ferraro 
v. Derwinski, 1 Vet. App. 326, 332.  Marginal employment 
shall not be considered substantially gainful employment. 38 
C.F.R. § 4.16(a).  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment. 
Moore, 1 Vet. App. at 358.  The question in a total rating 
case based upon individual unemployability due to service- 
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  TDIU 
requires that the record reflect some factor that "takes the 
claimant's case outside the norm" of any other veteran rated 
at the same level. Id. (citing 38 C.F.R. §§ 4.1, 4.15).

Before TDIU may be granted, there must also be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled. 38 C.F.R. § 4.16(b).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied. See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In the present case, the veteran is now rated at 70 percent 
for his service-connected PTSD disability.  The Board notes 
that the most recent medical evidence from the veteran's 
treating physician, specifically an April 2003 letter, states 
that his PTSD symptoms render him unable to maintain 
employment.  In addition, the veteran has testified that he 
is unable to maintain employment due to his PTSD symptoms.  
Thus, after resolving the benefit of the doubt in the 
veteran's favor, the Board finds that the record demonstrates 
that the veteran is unable to maintain employment due to his 
PTSD symptoms and, as such, a total disability rating based 
on individual unemployability is warranted.

Substance Abuse

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
91, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, 
Section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).

VA adopted regulations consistent with the statutory mandate 
precluding payment of compensation benefits for disability 
resulting from abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a) provides in relevant part that direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty and, for claims filed after 
October 31, not as the result of abuse of alcohol or drugs.  
38 C.F.R. § 3.301(d) provides that an injury or disease 
incurred during active military, naval, or air service shall 
not be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol or 
drugs by the veteran.  Drug abuse is defined as "the use of 
illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects."  
38 C.F.R. § 3.1(m) was amended to provide that the term "in 
the line of duty" excludes any injury or disease that was 
the result of the veteran's own willful misconduct or, for 
claims filed after October 31, 1990, that was a result of his 
or her abuse of alcohol or drugs.

The veteran's post-service VA medical records show a long 
history of polysubstance abuse, with questionable substance 
abuse in service.  However, the Board notes that the 
veteran's representative indicated at the May 2003 hearing 
that the veteran is not making a claim for entitlement to 
service connection for substance abuse.  Nevertheless, the 
Board notes that the issue of entitlement to service 
connection for substance abuse on a direct basis is solely a 
question of law.  The provisions discussed above clearly 
preclude the granting of benefits for disabilities, which 
result from the veteran's abuse of alcohol or drugs, 
regardless of, whether such abuse originated in service.  
Where a claim is for a benefit not provided by law, it is 
properly denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

In Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. Feb. 2, 
2001), the United States Court of Appeals for the Federal 
Circuit held that 38 U.S.C.A. §  1110, when read in light of 
its legislative history, did not preclude a veteran from 
receiving compensation for alcohol or drug-related 
disabilities secondary to a service-connected disability, or 
use of alcohol or drug abuse. In this case, it is neither 
asserted or shown by the record that substance abuse on the 
part of the veteran is a manifestation of service-connected 
PTSD. Accordingly, service connection on a secondary basis 
also is not in order. 38 C.F.R. § 3.310.

Personality Disorder

Also on appeal is the issue of service connection for a 
personality disorder.  However, the Board notes that the 
veteran's representative indicated at the May 2003 hearing 
that the veteran was not making a contention that he should 
be compensated for a personality disorder.  Nevertheless, 
entitlement to service connection for a personality disorder 
is not warranted as a personality disorder is not disease for 
VA compensation purposes. Further, the evidence fails to 
suggest that the veteran's personality disorder is 
proximately due to or the result of the service-connected 
PTSD. See 38 C.F.R. §§ 3.303(c), 3.310, 4.127.  



ORDER

Entitlement to an increased rating of 70 percent, but no 
more, for service-connected PTSD disability is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

A TDIU is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to service connection for substance abuse is 
denied.

Entitlement to service connection for a personality disorder 
is denied.





	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



